USDC IN/ND case 2:20-cv-00189-TLS-JEM document 11 filed 07/16/20 page 1 of 4
USDC IN/ND case 2:20-cv-00189-TLS-JEM document 11 filed 07/16/20 page 2 of 4




                           HAMMOND DIVISION
USDC IN/ND case 2:20-cv-00189-TLS-JEM document 11 filed 07/16/20 page 3 of 4




                                                                               Exhibit A
USDC IN/ND case 2:20-cv-00189-TLS-JEM document 11 filed 07/16/20 page 4 of 4




                                                                               Exhibit A
